DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,770,292 in view of Ling et al, US Patent 2015/0200042. 

Regarding claim 1, claim 15 of US Patent 10,770,292 recites the limitations of a processing chamber (as a SAM deposition chamber), a pedestal positioned within the processing chamber, the pedestal configured to hold a substrate (column 16, line 58-59); an inlet configured to input one or more process gases to the processing chamber (column 16, lines 59-62 discloses that the chamber is in fluid communications with one or more reactive gas sources, which implies an inlet to allow the communications with one or more reactive gases); and a control system coupled to the processing chamber, the control system comprising: a first configuration to heat the substrate to a first temperature (column 17, lines 3-4), a second configuration to expose the substrate to one or more of a plasma from a plasma source or radicals from a radical source (column 17, lines 4-6), a third configuration to control a flow of an activating agent to the substrate to form hydroxyl terminations thereon (column 17, lines 6-12), and a fourth configuration to expose the substrate to multiple cycles of exposure to a SAM molecule, heating the substrate and exposure to the activating agent (as disclosed in column 17, lines 16-18).

US Patent 10,770,292 fails to recite the limitation of the pedestal comprises a heater

	Ling teaches a pedestal 102 comprises a heater 121 (figure 1) as a generally-known feature commonly used in a pedestal to aid in heating the semiconductor wafer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ling with that of US Patent 10,770,292 because it is generally known in the art that heaters are placed in pedestals to aid in heating the semiconductor wafer.

Regarding claims 2, 9, and 10, US Patent 10,770,292 teaches the activating agent comprises water vapor provided by a remote plasma source (column 17, lines 7-10), wherein the control system comprises one or more of a processor, a temperature controller coupled to the processor, a memory coupled to the processor, and/or input/output devices coupled to the processor, wherein the memory comprises one or more of transitory memory or non-transitory memory (which is part of the control system with a processing unit, as disclosed in column 16, lines 63-65),

Regarding claim 3-8, Ling teaches the pedestal comprises an electrostatic chuck 104 and cooling/heating base 121, wherein the electrostatic chuck comprises an Al2O3, Y2O3 or a ceramic material [0053], the pedestal further comprises a DC electrode 126 and the processing chamber further comprising a DC power supply 117 connected to the DC electrode, a plasma source comprising a showerhead 109, wherein the plasma source is coupled to the processing chamber 101, wherein the plasma source is coupled to an RF power source and the pedestal is coupled to a first plasma bias power, and wherein the pedestal is coupled to a second plasma bias power (figure 1).

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,770,292

Regarding claim 11, claim 15 of US Patent 10,770,292 recites the limitations of a system comprising:
a central transfer station comprising a robot configured to move a substrate between chambers connected to the central transfer station (column 16, lines 49-51);
a pre-cleaning chamber connected to the central transfer station, the pre- cleaning chamber comprising one or more of a heater, and one or more of a radical source or a plasma source, the pre-cleaning chamber in fluid communication with an activating agent (column 16, lines 52-56); and
a control system coupled to the central transfer station and the pre- cleaning chamber, the control system comprising a first configuration to control heating a substrate to a first temperature (column 17, lines 3-4), a second configuration to control cleaning contaminants from the substrate (column 17, lines 1-3), a third configuration to control activating a first surface of the substrate to promote formation of a self- assembled monolayer (SAM) on the first surface by exposing the substrate to an activating agent that generates hydroxyl terminations on the first surface, (column 17, lines 6-12) and a fourth configuration to control movement of the substrate from the central transfer station to and from the pre-cleaning chamber using the robot (by teaching the movement of a robot to move substrates between chambers in column 16, lines 49-52)

Regarding claims 12-17 and 19, US Patent 10,770,292 teaches the limitations of the first temperature is in a range of about 200 °C to about 350 °C (claims 2 and 17), 
cleaning contaminants from the substrate comprises exposing the substrate to one or more of plasma or radicals (claim 18), 
the activating agent comprises water vapor (column 17, lines 7-10), 
water vapor is provided by a remote plasma source (column 17, lines 7-10),
a SAM deposition chamber connected to the central transfer station, the SAM deposition chamber in fluid communication with one or more reactive gas sources to provide one or more flows of reactive gases comprising a SAM molecule to the SAM deposition chamber, and wherein the control system is coupled to the SAM deposition chamber and further comprises a configuration to control formation of a SAM (claim 13 in column 16, lines 28-43), 
forming the SAM comprises a plurality of cycles of a SAM formation process followed by a final exposure to a SAM molecule, each cycle of the SAM formation process comprising exposing the substrate to the SAM molecule at a second temperature followed by heating the substrate to the first temperature and reactivation of the first surface (in claim 13, column 16, lines 28-43), and
 a deposition chamber connected to the central transfer station, and wherein the control system is coupled to the deposition chamber and further comprises a configuration to selectively deposit a film on the substrate (claim 15).

Regarding claim 18, US Patent 10,770,292 fails to teach the SAM molecule comprises an amino- substituted silane with a non-polar tail.

However, according to the MPEP, Section 2114, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Therefore, this limitation is not given weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 20, claim 15 of US Patent 10,770,292 recites the limitations of a non-transitory computer readable medium comprising instructions (which is part of the control system with a processing unit, as disclosed in column 16, lines 63-65), that when executed by a control system of a processing chamber, cause the processing chamber to perform operations of: heating a substrate to a first temperature (column 17, lines 3-4); cleaning contaminants from the substrate (column 17, lines 2-3); generating hydroxyl terminations on a first surface of the substrate (column 17, lines 9-10); and exposing the substrate to a SAM molecule at a second temperature (as heating the substrate and exposed to an activating agent in column 17, lines 16-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899